The court has read the entire evidence in this case en banc. We fail to find anything in same tending in any way to connect this appellant with the possession of the whisky which was found near his home, but not on land under his control. It would be of no value for us to discuss the evidence. The appellant was entitled to have given at his request the general affirmative charge in his favor, and for the error in its refusal the judgment is reversed and the cause remanded.
Reversed and remanded.